Citation Nr: 1021894	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-08 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction 
(ED), to include an award of special monthly compensation 
(SMC) for loss of use of a creative organ, claimed as 
secondary to the service connected diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1965 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A Board hearing was held before the 
undersigned in March 2010.  


FINDINGS OF FACT

The Veteran's ED was caused and/or aggravated by his service 
connected type II diabetes mellitus.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's 
favor, ED is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  The VCAA has also 
been the subject of various holdings of Federal courts.

The duty to notify has been substantially complied with in 
this case.  As the Board herein grants the claim, the need to 
discuss VA's efforts to comply with the VCAA, its 
implementing regulations, and the interpretive jurisprudence 
is obviated.

II.  Discussion

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran is claiming entitlement to service connection for 
erectile dysfunction (ED), as secondary to the service 
connected diabetes mellitus, type II.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310.

In a claim of secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
Veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record here shows that entitlement to service connection 
for diabetes mellitus type II was established in a March 2006 
rating decision.  A 20 percent evaluation was assigned for 
this disability.  Furthermore, the evidence establishes that 
the Veteran has ED.  See, for example, the November 2007 VA 
examination.   The sole question that remains is whether or 
not the Veteran's ED developed because of his service 
connected diabetes mellitus.  

The record contains various medical opinions addressing the 
etiology of the Veteran's ED.  In a March 2006 VA examination 
for diabetes, it was noted that the Veteran had ED for 
approximately 4 years.  Although the examiner did not 
expressly indicate the cause of the erectile dysfunction, the 
condition was discussed in connection with the Veteran's 
hypogonadism, which was treated with testosterone gel.  

In an August 2007 letter, Dr. D.M.U. stated that the Veteran 
had ED related to his type II diabetes.  The doctor opined 
that ED is a well known complication of type II diabetes.  

In a November 2007 VA examination, the examiner stated that 
it was not as likely as not that the Veteran's diabetes was 
the cause for his erectile dysfunction.  The examiner opined 
that the diabetes was not the cause of the ED because the 
onset of the two was concurrent.  The examiner further stated 
that the Veteran's hypogonadism, morbid obesity, 
hypertension, and coronary artery disease may have been 
additional contributing factors to his ED.  

Letters from February 2008, December 2009, and January 2010 
from Dr. D.M.U., stated that the Veteran's ED was a direct 
complication of his service-connected diabetes mellitus, type 
II.  The doctor stated that the Veteran continued to require 
medicinal aids to address his ED.  

At his March 2010 hearing, the Veteran testified that his 
diagnoses for diabetes mellitus, type II and ED predated his 
diagnosis of hypogonadism.  He testified that he was 
diagnosed with diabetes about 10 years ago, and was diagnosed 
with ED shortly following that time; however, he had only 
been treated for hypogonadism for the past two years.  He 
also stated that the VA examinations were very short and that 
Dr. D.M.U. had been treating him for approximately 20 years.  
Additionally, the Veteran testified that the prescribed 
medication to help with his ED disability, while useful at 
first, eventually did nothing to help the problem.  The 
Veteran's wife testified that his ED issues began 
approximately one year after he was diagnosed with diabetes 
mellitus, type II.  

In evaluating the instant claim, it is noted that "(i)t is 
the responsibility of the BVA . . . to assess the credibility 
and weight to be given to evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
these medical opinions, the Court has held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches . . .  As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

After reviewing the record, the Board finds that the evidence 
is at least in equipoise as to the question of whether the 
current ED is proximately due to the Veteran's service-
connected diabetes mellitus, for the reasons set forth below.

Again, treating physician Dr. D.M.U. opined that the 
Veteran's erectile dysfunction was a direct complication of 
his diabetes mellitus.  Dr. D.M.U. had first-hand knowledge 
of the full history of the Veteran's disabilities.  His 
opinion was based on such knowledge.  He also relied on well-
accepted scientific evidence as to the relation between his 
diabetes mellitus, type II and his ED.  For these reasons, 
his opinion is found to be highly probative.   By contrast, 
the March 2006 VA examiner did not offer a rationale as to 
why the Veteran's ED was not secondary to the service-
connected diabetes mellitus, type II, thus lessening the 
probative value of his conclusion.  The November 2007 VA 
examiner's rationale as to why the Veteran's erectile 
dysfunction was not secondary to his diabetes was that the 
two disabilities occurred concurrently.  However, the 
Veteran's wife testified that the ED had its onset one year 
after the diagnosis of diabetes mellitus, type II, and such 
testimony is found to be credible here.  Thus, the November 
2007 opinion is also not found to be persuasive here. 

For the above reasons, the Board finds the medical opinions 
given by the Veteran's private treating physician to be at 
least in equipoise with the conclusions reached by the VA 
examiners.  Therefore, the claim of entitlement to service 
connection for ED, with SMC for loss of use of a creative 
organ must be granted.  The Board notes that in reaching this 
conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been appropriately applied.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for ED, to include an award of SMC for 
loss of use of a creative organ, is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.
 


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


